Citation Nr: 1616891	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 14, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 14, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2015, the Board denied an initial evaluation in excess of 30 percent for PTSD prior to June 14, 2014, and in excess of 50 percent thereafter.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Veteran's representative at the Court level and VA's General Counsel agreed to a Joint Motion for Partial Remand (JMR) to remand the part of the Board's April 2015 decision that specifically denied an initial rating in excess of 30 percent for PTSD prior to June 14, 2014.  The Court granted the JMR in an Order dated March 2016.


REMAND

The JMR states that the Board failed to discuss potentially relevant evidence of suicidal ideation and memory loss, specifically in an August 2007 progress note involving the Veteran's swim at a beach and an October 2007 mental disorder questionnaire referring to the Veteran's forgetting appointments and having poor attention and memory, respectively.

A VA treatment record dated February 14, 2007, indicates that the Veteran goes to the Vet Center weekly for PTSD treatment.  Additionally, the evidence of record includes a letter dated March 9, 2007, from a therapist at the Vet Center in Sepulveda, California, which states that the Veteran was seen weekly since January 25, 2007.  Because it does not appear that the Veteran's claims file currently contains Vet Center records, which are potentially relevant to the Veteran's claim especially given the timing of such records and the above records noted in the February 2016 JMR, the Board finds that the Veteran's Vet Center records should be requested on remand, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Regarding the claim for entitlement to a TDIU, the Veteran's VA psychiatrist submitted a letter dated March 18, 2008, stating that the Veteran had been unemployed since May 2006 and that his poor functioning made it difficult to look for employment.  Additionally, in the February 2016 appellant's brief to the Court, the Veteran's representative asserted that lay evidence indicates that the Veteran could not hold a job because he had a very difficult time dealing with others as a result of his PTSD.  As such, the Board finds the record reasonably raises a claim for a TDIU prior to June 14, 2014, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Board notes that in the April 2015 Board decision, the Board found that a TDIU claim was not reasonably raised by the record because the Veteran was employed.  However, the JMR limited the instant appeal to the time period prior to June 14, 2014, and the record reasonably raises a TDIU claim with respect to that particular time period, and thus, it is an issue currently before the Board. 

The Veteran has not been provided with the notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information, specifically regarding the period prior to June 14, 2014.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records since January 2007 from the Vet Center that the Veteran attends.

2.  Send the Veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with specific attention to the period prior to June 14, 2014.

3.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

